[Cite as Gault v. Miami Univ., 2011-Ohio-3782.]



                                      Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




LISA A. GAULT

       Plaintiff

       v.

MIAMI UNIVERSITY

       Defendant


        Case No. 2011-02794-AD


Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


        THE COURT FINDS THAT:
        {¶ 1} On February 22, 2011, plaintiff, Lisa A. Gault, filed a complaint against
defendant, Miami University, alleging her automobile was damaged by a hazardous
condition located on defendant’s premises. Plaintiff sought damages in the amount of
$1,488.14, the total cost of automotive repair. Plaintiff submitted the filing fee with her
complaint;
        {¶ 2} On March 7, 2011, defendant filed an investigation report admitting liability
and acknowledging plaintiff suffered unrecovered damages in the amount of $1,488.14;
        {¶ 3} Plaintiff did not file a response.
        {¶ 4} THE COURT CONCLUDES THAT:
        {¶ 5} Liability on the part of defendant has been established. Couser v. Wright
State University, Ct. of Cl. No. 2004-07344-AD, 2004-Ohio-5422;
      {¶ 6} Plaintiff has suffered damages in the amount of $1,488.14, plus the
$25.00 filing fee, which may be reimbursed as compensable damages pursuant to the
holding in Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio
Misc. 2d 19.




                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




LISA A. GAULT

      Plaintiff

      v.

MIAMI UNIVERSITY

      Defendant

      Case No. 2011-02794-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $1,513.14, which includes the filing fee. Court costs are
assessed against defendant.




                              DANIEL R. BORCHERT
                              Deputy Clerk

Entry cc:

Lisa A. Gault                 Paul S. Allen
13153 State Route 177         Miami University
Camden, Ohio 45311            Roudebush Hall Room 14
                              Oxford, Ohio 45056
SJM/laa
4/7
Filed 4/20/11